.Eustis, J.,
delivered the opinion of the court.
The plaintiff alleges, that the succession of George G. Jenkins is indebted to the heirs of Francis W. Jenkins, in the sum of two thousand five hundred dollars for services as chief clerk and mercantile agent, rendered to the deceased G. G. Jenkins, from the 18th June, 1836, to the 18th September, 1837, during the greater part of which time the former was in the entire charge of the mercantile business of the latter, who was then absent.
The plea was the general issue, and compensation for the sum of four hundred and ninety-three dollars twenty-six cents. There was judgment in the court below for the defendant, and the plantiff appealed.
The opinion of the judge of the Court of Probates was, that the deceased brothers were partners; the correctness of this opinion depends on a few facts, the consideration of which, induces us to acquiesce in it.
This mercantile business was transacted under the name of G. G. Jenkins & Co. Who the company was, does not appear; this important point of the case is left un explained. Francis W. Jenkins, it is proved, endorsed a note in the name of the firm, and with his knowledge, as we ° think from the evidence, a suit was brought by the two brothers, as composing the firm of G. G. Jenkins & Co. Francis W. Jenkins had a power of attorney authorizing him to sign the name of his brother, but he had no authority to sign the name of the firm. His use of the name of the firm, we think, outweighs the evidence on the other side, which is entirely of a negative character. However the matter may stand between the parties, as the curator represents the creditors as well as the heirs of the deceased, *104and as we think the deceased Francis W. Jenkins in relation to creditors was a partner of the firm of G. G. Jenkins & Co., we affirm the judgment of the court below, with costs in both courts.